 8:18-cr-00104-JMG-SMB Doc # 114 Filed: 08/02/21 Page 1 of 2 - Page ID # 712




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                            8:18-CR-104

vs.                                                        ORDER

ROMAN GABRIEL HARLAN,

                   Defendant.

      The Court has received a submission from the defendant that appears to
be an incomplete motion to vacate or set aside the sentence pursuant to 28
U.S.C. § 2255(a). Filing 113. Specifically, the Court has received pages 8 to 13
of a Form AO 243, and it only describes one ground for relief—"Obstruction of
Justice"—which is numbered as the fourth ground. See filing 113.
      But federal law imposes substantial restrictions on the filing of "second
or successive" § 2255 motions, so the defendant must include all his grounds
for postconviction relief in a single motion, or risk forfeiting them. See §
2255(h). If the defendant has additional grounds he wants to assert, he must
present them to the Court—the Court does not want the defendant to forfeit
any grounds because of some missing pages.
      The defendant may supplement his motion on or before September 7,
2021 with any grounds that were accidentally omitted from his initial motion.
If the defendant fails to respond by that date, the Court will decide his motion,
as submitted, pursuant to § 2255.


      IT IS ORDERED:


      1.    On or before September 7, 2021, the defendant shall either
8:18-cr-00104-JMG-SMB Doc # 114 Filed: 08/02/21 Page 2 of 2 - Page ID # 713




          (a) submit a supplemental motion or (b) inform the Court
          that he wishes to proceed with his motion as submitted.


    2.    If the defendant does not respond on or before September 7,
          2021, he will be deemed as having consented to the Court
          disposing of his motion as submitted.


    3.    The Clerk of the Court shall provide the defendant with a
          copy of this order and an additional copy of Form AO 243
          (Motion to Vacate, Set Aside, or Correct a Sentence by a
          Person in Federal Custody).


    4.    The Clerk of the Court shall set a case management deadline
          for September 7, 2021 with the following docket text: Check
          for supplement of § 2255 motion.


    Dated this 2nd day of August, 2021.


                                          BY THE COURT:


                                          John M. Gerrard
                                          United States District Judge




                                   -2-
